The opinion of the court was delivered by
Bedle, J.
Although the notices in this matter, as in the others between Lower Chatham and Little Falls, just decided, are insufficient, yet a remonstrance has been presented, with an affidavit that the same is signed by the owners of a majority of the lands. If such is the fact, we cannot disregard it, notwithstanding if the fact were otherwise we would be obliged to require other notices. If the notices have been sufficient to procure a proper remonstrance, we must refuse to make the appointment of commissioners under these proceedings. A rule will be granted the applicants, if desired, to take affidavits on the question whether the remonstrance is signed by the owners of a majority of the lands. No further action will be taken until that fact is determined